INVESTMENT ACCOUNTING AGREEMENT THIS AGREEMENT made and effective as of this 27th day of November, 1995, by and between THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey corporation, having its principal place of business at 751 Broad Street, Newark, New Jersey 07102-3777 (the "Company"), on behalf of the separate accounts listed on Schedule I hereto, as it may be amended from time to time (each an "Account" and collectively the "Accounts "), and INVESTORS FIDUCIARY TRUST COMPANY, a state chartered trust company organized and existing under the laws of the State of Missouri, having its principal place of business at 127 West 10th Street, Kansas City, Missouri, 64105 ("IFTC"). WHEREAS, each Account consists of one or more private investment accounts of customers of the Company; and WHEREAS, IFTC performs certain investment accounting and recordkeeping services on a computerized accounting system (the "Portfolio Accounting System") which is suitable for maintaining certain accounting records of the Accounts; and WHEREAS, the Company desires to appoint IFTC as investment accounting and recordkeeping agent for the Accounts, and IFTC is willing to accept such appointment; NOW, THEREFORE, in consideration of the mutual promises herein contained, the parties hereto, intending to be legally bound, mutually covenant and agree as follows: 1. Appointment of Recordkeeping Agent. The Company hereby constitutes and appoints IFTC as investment accounting and recordkeeping agent for the Accounts to calculate the values and, if applicable, unit values of the Accounts and to perform certain other accounting and recordkeeping functions for the Accounts as set forth more fully on Schedule 11 hereto. 2. Representations and Warranties of the Company. The Company hereby represents, warrants and acknowledges to IFTC: A. That it is a corporation duly organized and existing and in good standing under the laws of the State of New Jersey; and B. That it has the requisite power and authority under applicable law, its charter and its bylaws to enter into this Agreement; that it has taken all requisite action necessary to appoint IFTC as investment accounting and recordkeeping agent for the Accounts; that this Agreement has been duly executed and delivered by it; and that this Agreement constitutes its legal, valid and binding obligation, enforceable in accordance with its terms. 3. Representations and Warranties of IFTC. IFTC hereby represents, warrants and acknowledges to the Company: A. That it is a trust company duly organized and existing and in good standing under the laws of the State of Missouri, and that it intends to merge with a newly-chartered national association which shall be the surviving entity of such merger and shall continue the business of IFTC under the name Investors Fiduciary Trust Company, National Association; B. That it has the requisite power and authority under applicable law, its charter and its bylaws to enter into and perform this Agreement; that this Agreement has been duly executed and delivered by IFTC; and that this Agreement constitutes a legal, valid and binding obligation of IFTC, enforceable in accordance with its terms; and C. That the accounts and records maintained and preserved by IFTC shall be the property of the Company and that it will not use any information made available to it under the terms hereof for any purpose other than complying with its duties and responsibilities hereunder or as specifically authorized by the Company in writing. 4.Duties and Responsibilities of the Company. A. The Company shall turn over to IFTC all of each Account's accounts and records previously maintained which IFTC needs in order to fully and properly establish each Account's general ledger and auxiliary ledgers on the Portfolio Accounting System, to accurately price each Account's securities and foreign currency holdings and, if applicable, calculate their respective unit values, and to fully and accurately prepare reports and answers to requests pursuant to Section 5.F hereof. The Company shall also provide to IFTC any additional information (including but not limited to the declaration, record and payment dates and amounts of any dividends or income and any other special actions required concerning the securities of the Accounts) necessary for IFTC to fully and properly perform such duties and responsibilities on an ongoing basis to the extent such information is not readily available from generally accepted securities industry services or publications to be used by IFTC in performing its duties hereunder, as agreed upon in writing by IFTC and the Company from time to time. Such additional information shall be supplied in writing or its electronic or digital equivalent prior to the close of the New York Stock Exchange on each day on which IFTC prices the Accounts' securities and foreign currency holdings. B. The Company shall pay to IFTC such compensation at such time as may from time to time be agreed upon in writing by IFTC and the Company. The initial compensation schedule is attached as Exhibit A. The Company shall also reimburse IFTC within 30 days for all reasonable out-of-pocket disbursements, costs and expenses reasonably incurred by IFTC in connection with services performed for the Company pursuant to this Agreement. C. The Company shall notify IFTC of any statutes, rules, regulations, requirements, or policies which relate to any Accounts, and of any changes therein, which may materially impact IFTC's performance of its responsibilities described in Section 4.A, above, or its related operational policies and procedures as they relate to such Accounts in a manner different from or in addition to the requirements of the National Association of Insurance Commissioners' accounting standards as applicable to insurance company separate accounts. D. The Company shall provide to IFTC, as conclusive proof of any fact or matter which may reasonably be ascertained from the Company, a certificate signed by the Company's president or other officer, or other authorized individual, as requested by IFTC. The Company shall also provide to IFTC instructions with respect to any matter concerning this Agreement requested by IFTC. IFTC may rely upon any instruction or information furnished by any person reasonably believed by it to be an officer or agent of the Company and shall not be held to have notice of any change of authority of any such person until receipt of written notice thereof from the Company. E. The Company shall preserve the confidentiality of the Portfolio Accounting System and prevent its disclosure, except as required by law, to other than its own employees who reasonably have a need to know in connection with the use of the Portfolio Accounting System contemplated hereunder, and the Company shall use its best efforts to protect the rights of IFTC and IFTC's licensor in the Portfolio Accounting System.
